Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 10/04/2021 havingclaims 21-40 pending and presented for examination.
Priority
2.  	Application filed on 12/08/2020 is a has CON of 15/470,417 03/27/2017 PAT 10892986are acknowledged.
Drawings
3.  	The drawings were received on 12/08/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 12/08/2020 is accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21, 31 rejected on the ground of nonstatutory double patenting as being  unpatentable over claim 1, 12 of U.S. Patent No. US 10892986 B2 Although the claims at issue are not identical, they are not patentably distinct from each other.
 	As per claim 21. (New) A method for programming a network element, comprising: detecting an update to a first route in a routing information base (RIB) and locating a first route network prefix associated with the first route; determining that, prior to the update, a first parent network prefix and the first route network prefix were reachable using a pair of different next hops connected to the network element;
determining that, after the update, the first parent network prefix and the first route
network prefix are reachable using a first common next hop connected to the network element; and removing an existing forwarding information base (FIB) entry in the FIB associated with the first route network prefix (claim 1, 1. A method for programming a network element, comprising: detecting an addition of a first route in a routing information base (RIB) on the network element, and adding a first route network prefix associated with the first route to a network prefix trie (NPT), wherein the NPT is maintained within the network element; identifying, based on the adding, a first parent network prefix for the first route network prefix using the NPT; making a first determination that the first route network prefix and the first parent network prefix are reachable via a first common next hop connected to the network element; waiving, based on the first determination, a creation of a forwarding information base (FIB) entry associated with the first route network prefix in the FIB on the network element; detecting an update to a second route in the RIB and locating a second route network prefix associated with the second route within the NPT; making a second determination that, prior to the update, a second parent network prefix and the second route network prefix were reachable using a pair of different next hops connected to the network element; making a third determination, based on the second determination, that, after the update, the second parent network prefix and the second route network prefix are reachable using a second common next hop connected to the network element; and removing, based on the third determination, an existing FIB entry in the FIB associated with the second route network prefix).
 	As per claim 31. (New) A network element, comprising: a processor;
a data plane comprising a forwarding information base (FIB); and a control plane comprising a routing information base (RIB) and a FIB Compressor operatively connected to the RIB and the FIB, and when the FIB Compressor executes on the processor, the FIB Compressor performs a method, the method comprises:
detecting an update to a first route in a routing information base (RIB) and locating
a first route network prefix associated with the first route; determining that, prior to the update, a first parent network prefix and the first route network prefix were reachable using a pair of different next hops connected to the network element; determining that, after the update, the first parent network prefix and the first route network prefix are reachable using a first common next hop connected to the network element; and removing an existing forwarding information base (FIB) entry in the FIB associated with the first route network prefix (claim 12. A network element, comprising: a processor; a data plane comprising a forwarding information base (FIB); and a control plane comprising a routing information base (RIB) and a FIB Compressor operatively connected to the RIB and the FIB, and when the FIB Compressor executes on the processor, the FIB Compressor performs a method, the method comprises: detecting an addition of a first route in the RIB, and adding a first route network prefix associated with the first route to a network prefix trie (NPT), wherein the NPT is maintained within the network element; identifying, based on the adding, a first parent network prefix for the first route network prefix using the NPT; making a first determination that the first route network prefix and the first parent network prefix are reachable via a first common next hop connected to the network element; waiving, based on the first determination, a creation of a FIB entry associated with the first route network prefix in the FIB, detecting an update to a second route in the RIB, and locating a second route network prefix associated with the second route within the NPT; making a second determination that, prior to the update, a second parent network prefix and the second route network prefix were reachable using a first pair of different next hops connected to the network element; making a third determination, based on the second determination, that, after the update, the second parent network prefix and the second route network prefix are reachable using a second common next hop connected to the network element; and removing, based on the third determination, a first existing FIB entry in the FIB associated with the second route network prefix).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  21, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070153707 A1 to Thubert et al (hereinafter Thubert) further view of US PG Pub US 20190182140 A1 to Tenny et al (hereinafter Tenny).
	As per claim 21, (New) Thubert teaches a method for programming a network element, comprising: detecting an update to a first route in a routing information base (RIB) and locating a first route network prefix associated with the first route (para [0050-0051]  fig. 1,2, mobile router 12 when connected to the moves from the aggregation group in 331 moves to aggregation group 12g detects a change in routing labels corresponding to the hierarchy); determining that, prior to the update, a first parent network prefix and the first route network prefix were reachable using a pair of different next hops connected to the network element (para [0050-0051] fig. 1,4A, mobile router 12 determines the root router 3 is reachable still through the child router through the aggregation group using a pair of  hops connected to the network element); determining that, after the update, the first parent network prefix and the first route network prefix are reachable using a first common next hop connected to the network element (para [0050-0051]fig. 1, 4A, mobile router 12 determines the root router 3 is still reachable still through the different child router in that aggregation group using a pair of  hops connected to the network element ); 
 	Tenny teaches removing an existing forwarding information base (FIB) entry in the FIB associated with the first route network prefix (para [0093], node may remove the existing table information associated with route from the routing table).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Thubert by removing an existing forwarding information base (FIB) entry in the FIB associated with the first route network prefix as suggested by Tenny, this modification would benefit   Thubert for enabling a better handover process.
 	As per claim 28, (New) the method of claim 21, wherein determining the first parent network prefix comprises: accessing trie nodal information associated with the first route network prefix(para [0041-0044], fig, 1,5, accessing the tree node information comprises);; obtaining a parent reference from the trie nodal information(para [0041-0044], child node information); and identifying the first parent network prefix using the parent reference(para [0041-0044], fig, 1,5, accessing the tree node information comprises root node information ,child node information and lower information associated network prefix ).
	As per claim 29, (New) the method of claim 28, wherein the trie nodal information comprises bridging next hop information (BNHI) corresponding to the first route network prefix and the parent reference(para [0041-0044], fig, 1,5, node information comprises the routing information for both parent and child nodes)..
	As per claim 30, (New) the method of claim 29, wherein the trie nodal information further comprises at least one child reference(para [0041-0044], fig, 1,5, includes child node information)..
	As per claim 31, (New) Thubert teaches a network element, comprising: a processor; a data plane comprising a forwarding information base (FIB); and a control plane comprising a routing information base (RIB) and a FIB Compressor operatively connected to the RIB and the FIB, and when the FIB Compressor executes on the processor (fig. 1,2, routing information base (RIB) and a FIB Compressor operatively connected to the RIB and the FIB, and when the FIB Compressor executes on the processor), the FIB Compressor performs a method, the method comprises: detecting an update to a first route in a routing information base (RIB) and locating a first route network prefix associated with the first route (para [0050-0051]  fig. 1,2, mobile router 12 when connected to the moves from the aggregation group in 331 moves to aggregation group 12g detects a change in routing labels corresponding to the hierarchy);; determining that, prior to the update, a first parent network prefix and the first route network prefix were reachable using a pair of different next hops connected to the network element (para [0050-0051] fig. 1,4A, mobile router 12 determines the root router 3 is reachable still through the child router through the aggregation group using a pair of  hops connected to the network element); determining that, after the update, the first parent network prefix and the first route network prefix are reachable using a first common next hop connected to the network element (para [0050-0051]fig. 1, 4A, mobile router 12 determines the root router 3 is still reachable still through the different child router in that aggregation group using a pair of  hops connected to the network element); 
 	removing an existing forwarding information base (FIB) entry in the FIB associated with the first route network prefix (para [0093], node may remove the existing table information associated with route from the routing table).
 	Examiner supplies the same rationale as supplied in claim 21.
	As per claim 38, (New) the network element of claim 31, wherein determining the first parent network prefix comprises: accessing trie nodal information associated with the first route network prefix(para [0041-0044], fig, 1,5, accessing the tree node information comprises);; obtaining a parent reference from the trie nodal information(para [0041-0044], child node information); and identifying the first parent network prefix using the parent reference(para [0041-0044], fig, 1,5, accessing the tree node information comprises root node information ,child node information and lower information associated network prefix ).information comprises bridging next hop information (BNHI) corresponding to the first route network prefix and the parent reference(para [0041-0044], fig, 1,5, node information comprises the routing information for both parent and child nodes).
 	As per claim 39, (New) the network element of claim 38, wherein the trie nodal information comprises bridging next hop information (BNHI) corresponding to the first route network prefix and the parent reference(para [0041-0044], fig, 1,5, node information comprises the routing information for both parent and child nodes).
	As per claim 40, (New) the network element of claim 39, wherein the trie nodal information further comprises at least one child reference(para [0041-0044], fig, 1,5, includes child node information).
 	Claim(s) 22, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over , Thubert, Tenny the further view of US PG Pub US 20160262081 Ai to Guo etal (hereinafter Guo).
	As per claim 22, Thubert, Tenny the teaches the method of claim 1, Guo teaches wherein making the first determination comprises: wherein determining that the first parent network prefix and the first route network prefix were reachable using the pair of different next hops connected to the network element comprises: obtaining existing bridging next hop information (EBNHI) corresponding to the first route network prefix prior to the update(para [0133-0142], obtaining next hop information corresponding to the prefix );; obtaining parent bridging next hop information (PBNHI) corresponding to the first parent network prefix(para [0133- 0142], obtaining the root information prior to the parent information);; and determining that the EBNHI does not match the PBNHI, wherein the EBNHI is associated with one of the next hop of the pair of different next hops(para [0133-0142], determining the matches for the flow of traffic from source to destination)., and wherein the PBNHI is associated with the other next hop of the first pair of different next hops (para [0133-0142], associated with the other next hop of the first pair of different next hops).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Thubert by obtaining route bridging next hop information (RBNHI) corresponding to the route network prefix ; obtaining parent bridging next hop information (PBNHI) corresponding to the parent network prefix ; and determining that the RBNHI matches the PBNHI as suggested by Kim, this modification would benefit Thubert for enabling a better desirable to provide that adapts its routing functions based on different resources and capabilities of the nodes.
	As per claim 32, (New) the network element of claim 31, wherein determining that the first parent network prefix and the first route network prefix were reachable using the pair of different next hops connected to the network element comprises: obtaining existing bridging next hop information (EBNHI) corresponding to the first route network prefix prior to the update(para [0133-0142], obtaining next hop information corresponding to the prefix );; obtaining parent bridging next hop information (PBNHI) corresponding to the first parent network prefix(para [0133- 0142], obtaining the root information prior to the parent information);; and determining that the EBNHI does not match the PBNHI, wherein the EBNHI is associated with one of the next hop of the pair of different next hops(para [0133-0142], determining the matches for the flow of traffic from source to destination)., and wherein the PBNHI is associated with the other next hop of the first pair of different next hops (para [0133-0142], associated with the other next hop of the first pair of different next hops).
 	Examiner supplies the same rationale as supplied in claim 22.

Allowable Subject Matter
 	Claim 23-27, 33-37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20150263952 A1; US Patent Publication US 20160261494 A1,   US Patent Publication US 20160087876 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467